  Case 4:21-mj-00011-VLD Document 1 Filed 01/15/21 Page 1 of 15 PageID #: 1




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH DAKOTA
                           SOUTHERN DIVISION



  In the Matter of the Application            No. _______________________
                                                   4:21-mj-11
  Regarding
                                              REDACTED APPLICATION FOR AN
  21-009-04                                   ORDER AUTHORIZING THE
                                              INSTALLATION AND USE OF A PEN
                                              REGISTER AND TRAP AND TRACE
                                              DEVICE, AND FOR SUBSCRIBER
                                              INFORMATION


      The United States of America, moving by and through Special Assistant
United States Attorney Mark Hodges, respectfully submits under seal this ex
parte application for an order pursuant to 18 U.S.C §§ 3122 and 3123,
authorizing the continued installation and use of a pen register and trap and
trace device or process (“pen-trap device”) to record, decode, and/or capture
dialing, routing, addressing, and signaling information associated with each
communication on telephone number 909-727-6009 (Target Telephone)
described in Attachment A, which is serviced by AT&T, an electronic
communications service provider.

      In support of this application, the United States asserts:

       1.   This is an application made under 18 U.S.C. § 3122(a)(1), for an
order under 18 U.S.C. § 3123 authorizing the installation and use of a pen
register and trap and trace device.

       2.    Such an application must include three elements: (1) “the identity
of the attorney for the Government or the State law enforcement or investigative
officer making the application”; (2) “the identity of the law enforcement agency
conducting the investigation”; and (3) “a certification by the applicant that the
information likely to be obtained is relevant to an ongoing criminal investigation
being conducted by that agency.” 18 U.S.C. § 3122(b).

       3.    The undersigned applicant is an “attorney for the government” as
defined in Rule 1(b)(1) of the Federal Rules of Criminal Procedure, and, therefore,
pursuant to 18 U.S.C. § 3122, may apply for an order authorizing the installation
of a trap and trace device and pen register.

     4.    The law enforcement agency conducting the investigation is the
Drug Enforcement Administration.


                                        [1]
  Case 4:21-mj-00011-VLD Document 1 Filed 01/15/21 Page 2 of 15 PageID #: 2




      5.    Applicant certifies that the information likely to be obtained by the
requested pen/trap device is relevant to an ongoing criminal investigation being
conducted by the Drug Enforcement Administration of possible violations of 21
U.S.C. §§ 841(a)(1) and 846 by Oscar MADRIGAL, Salvador MADRIGAL Jr., and
others yet unknown.

       6.     This Court has jurisdiction to issue the requested order because it
is a “court of competent jurisdiction” under 18 U.S.C. § 3122(a)(2). Specifically,
the Court is a district court of the United States that “has jurisdiction over the
offense being investigated.” 18 U.S.C. § 3127(2)(A)(i).

                          ADDITIONAL INFORMATION

       7.     Other than the three elements described above, federal law does not
require that an application for an order authorizing the installation and use of a
pen register and a trap and trace device specify any facts. The following
additional information is provided to demonstrate that the order requested falls
within this Court’s authority to authorize the installation and use of a pen
register or trap and trace device under 18 U.S.C. § 3123(a)(1).

      8.    A “pen register” is “a device or process which records or decodes
dialing, routing, addressing, or signaling information transmitted by an
instrument or facility from which a wire or electronic communication is
transmitted.” 18 U.S.C. § 3127(3). A “trap and trace device” is “a device or
process which captures the incoming electronic or other impulses which identify
the originating number or other dialing, routing, addressing, and signaling
information reasonably likely to identify the source of a wire or electronic
communication.” 18 U.S.C. § 3127(4).

     9.     A cellular telephone, or cell phone, is a mobile device that transmits
and receives wire and electronic communications. Individuals using cell
phones contract with cellular service providers, such as AT&T, who maintain
antenna towers (“cell towers”) covering specific geographic areas. In order to
transmit or receive calls and messages, a cell phone must send a radio signal to
an antenna tower that, in turn, is connected to a cellular service provider’s
network.

       10. In the cellular telephone context, pen registers capture the
destination phone numbers of outgoing calls or Short Message Service (“SMS”)
and Multimedia Message Service (“MMS”) messages, while trap and trace devices
capture the phone numbers of incoming calls or SMS and MMS messages (the
latter of which may include text, photos, or videos). These numbers can then
be used to identify the parties to a communication without revealing the
communication’s contents, and they can be recorded by a pen/trap device.



                                       [2]
  Case 4:21-mj-00011-VLD Document 1 Filed 01/15/21 Page 3 of 15 PageID #: 3




      11. A cell phone can also be used to exchange SMS or MMS messages
with email accounts. The email addresses associated with those text messages
can be recorded by a pen/trap device and used to identify parties to a
communication without revealing the communication’s contents.

       12. In addition to being assigned a unique telephone number, each cell
phone has one or more unique identifiers embedded inside it. Depending upon
the cellular network and the device, the embedded unique identifiers for a cell
phone could take several different forms, including an Electronic Serial Number
(“ESN”), a Mobile Electronic Identity Number (“MEIN”), a Mobile Identification
Number (“MIN”), a Subscriber Identity Module (“SIM”), an International Mobile
Subscriber Identifier (“IMSI”), a Mobile Subscriber Integrated Services Digital
Network Number (“MSISDN”), or an International Mobile Station Equipment
Identity (“IMEI”). When a cell phone connects to a cell tower, it reveals its
embedded unique identifiers to the cell tower, and the cell tower records those
identifiers as a matter of course. These identifiers, transmitted as part of the
communication between cell phone and cell tower, can be recorded by a pen/trap
device and indicate the identity of the cellular device communicating with the
cell tower without revealing the communication’s content.

     13. I am advised by David Sundet, Special Agent, Drug Enforcement
Administration, of the following.

      14. The telephone that is the subject of this application is currently
assigned telephone number 909-727-6009 (Target Telephone) and operated on
the network of AT&T.

       15. In November 2019, the Sioux Falls Area Drug Task Force conducted
a joint investigation with U.S. Department of Homeland Security Investigations
(HSI) and the Internal Revenue Service (IRS) into the distribution of
methamphetamine activities of Sameer GENTRY in Sioux Falls, SD. Investigators
identified that GENTRY was involved in a large drug trafficking organization
transporting methamphetamine and marijuana from Mexico to California,
Colorado, and South Dakota.

       16. During this joint investigation, law enforcement seized
approximately 43 pounds of methamphetamine from the GENTRY Drug
Trafficking Organization (DTO) and to this date, has arrested 15 members
involved in the DTO.

      17. At the time of GENTRY’s arrest, GENTRY waived his Miranda rights
and agreed to be interviewed by investigators. GENTRY admitted to being
involved in moving one hundred pounds of methamphetamine, cocaine, and
marijuana from California to Sioux Falls, SD, in 2019, and stated the
organization used both the mail and courier system to move drugs.



                                      [3]
  Case 4:21-mj-00011-VLD Document 1 Filed 01/15/21 Page 4 of 15 PageID #: 4




       18. When asked about his coconspirators and sources of supply,
GENTRY provided the names of several individuals, to include showing
investigators Salvador Madrigal Jr.’s previous phone number 909-696-0229 on
GENTRY’s cell phone. GENTRY stated that he sourced methamphetamine,
cocaine, and marijuana from a guy GENTRY only knew as, “Ali,” who used this
phone number 909-696-0229. GENTRY stated that “Ali” had two houses in Sioux
Falls, SD, and used these houses as bases of operations for “Ali’s” drug
distribution. GENTRY stated that “Ali” was profiting $70,000 off one kilogram
amounts of cocaine as well as bringing in marijuana shipments of up to 500
pounds per load. During a proffer interview on a later date with Special Agent
Corey Vickery from the Internal Revenue Service, GENTRY identified a photo of
Salvador MADRIGAL Jr. as the person who was with “Ali” when GENTRY received
cocaine from “Ali.”

       19. When investigators looked into 909-696-029, agents observed this
phone number had been active with AT&T and subscribed to Salvador Magana
MADRIGAL Jr. since March 30, 2018. Addresses listed for MADRIGAL were in
Oxnard, CA, and Loma Linda, CA. Agents were not able to locate “Ali” or
MADRIGAL in the Sioux Falls area and this investigation moved to indictments
for those arrested and identified

      20. In August of 2020, DEA Sioux Falls Resident Office and the Sioux
Falls Area Drug Task Force conducted a joint investigation into the Robin and
Lanny VENSAND DTO in Sioux Falls, SD. On August 24, 2020, SFPD detectives
applied for and received a search warrant for 4600 N National Ave, Sioux Falls,
SD, from South Dakota Magistrate Judge Eric Johnson. Included in this search
warrant was the ability to search any portable electronic communication devices
and cell phones found on the 4600 N National Ave property, to include their
contents. SFPD executed the search warrant with the assistance of Special
Agents (SA) and Task Force Officers (TFO) from the US Drug Enforcement
Administration’s (DEA) Sioux Falls Resident Office (SFRO). During the search
warrant operation, DEA Special Agents, TFO’s, and SFPD detectives located
approximately 844 grams of methamphetamine, approximately 4,361 grams of
marijuana, approximately 30 hydrocodone pills, various other items of drug
paraphernalia, approximately $26,967 in US Currency (USC), and several cell
phones to include an Alcatel cell phone (SN: 015750001264335; cell phone
number 605-413-9848). During the execution of the search warrant, detectives
arrested Robin Jo VENSAND and Lanny Leif VENSAND at the residence. Both
Robin VENSAND and Lanny VENSAND asked for their attorneys and refused to
cooperate with investigators.

      21. In an attempt to identify drug sources of supply for the VENSAND’s,
investigators began to look into the frequent calls and texts made by the seized
Alcatel cell phone (SN: 015750001264335; cell phone number 605-413-9848).
Agents presented a DOJ Administrative Subpoena to Verizon Wireless for 605-
                                        [4]
  Case 4:21-mj-00011-VLD Document 1 Filed 01/15/21 Page 5 of 15 PageID #: 5




413-9848, and received results showing this phone was only active since July
29, 2020, and had predominantly communicated with Mexico phone number 52-
3881064210, AT&T phone 605-231-3047, and Verizon phone number 605-321-
3398.

      22. DEA agents then began investigating 605-321-3398. Agents
received DOJ Administrative subpoena results from Verizon showing that the
605-321-3398 subscriber was Oscar MADRIGAL of 730 North Montgomery Court
in Sioux Falls, SD. Agents discovered Oscar MADRIGAL was currently on parole
for manslaughter. Between July 27, 2020, and September 23, 2020, 605-321-
3398 had toll communication with Mexico number 52-1909696022 and another
887 tolls with three other phone numbers (605-305-6474, 605-400-2526, and
909-696-0229) that were all subscribed to Salvador Magana MADRIGAL Jr., who
had a 2017 conviction in Riverside, CA, for conspiracy to distribute 11.5
kilograms of cocaine. Agents were able to obtain California birth certificates for
Oscar Magana MADRIGAL and Salvador Magana MADRIGAL Jr., and observed
the two men to have the same parents. Agents also discovered a September 2020,
anonymous confidential Crime Stoppers notice that stated Salvador Magana
MADRIGAL Jr. was traveling around Sioux Falls in selling marijuana and cocaine
and had vehicles at his house with California license plates.

      23. Agents observed, through South Dakota driver’s license records and
law enforcement database checks, that Oscar and Salvador MADRIGAL Jr. had
addresses listed at 730 N. Montgomery Ct, 94 S. Saratoga Place, and 428 N.
Linwood Ct. in Sioux Falls, SD. On October 7, 2020, DEA agents and Sioux Falls
Police Detectives conducted surveillance at 94 S. Saratoga Place and observed
Salvador MADRIGAL Jr.’s white GMC Sierra pick-up truck (SD LP: 1CB778;
Registered to Salvador MADRIGAL) parked at 94 S. Saratoga Place, and
subsequently drive away from 94 S. Saratoga Place. Agents conducted a trash
pull at 94 S. Saratoga Place, Sioux Falls, SD, and located an Amazon prime
package mailed from Nevada and addressed to Oscar MADRIGAL at 94 S.
Saratoga Place, Sioux Falls, SD. Inside and along with this Amazon prime
package was a one gallon sized vacuum sealed baggie with marijuana residue
inside the packaging.

     24. When investigators looked into 909-696-0229, agents observed this
phone number had been active with AT&T and subscribed to Salvador Magana
MADRIGAL Jr. since March 30, 2018. It was the same phone number with the
same subscriber originally provided during the post-arrest interview of Sameer
GENTRY.

      25. Based on the foregoing, TFO Byron believes that 909-696-0229 was
a drug trafficking contact for Sameer GENTRY and involved as a source of supply
contact for the VENSAND’s through Oscar MADRIGAL.

                                       [5]
  Case 4:21-mj-00011-VLD Document 1 Filed 01/15/21 Page 6 of 15 PageID #: 6




      26. In October of 2020, DEA Special Agent David Sundet applied for and
received a pen register and ping for Salvador MADRIGAL Jr.’s phone number
909-696-0229 which was signed by United States Magistrate Judge Veronica L.
Duffy. On October 9, 2020, AT&T notified DEA SA Sundet that Salvador
MADRIGAL Jr.’s phone number 909-696-0229 had been cancelled on October 7,
2020.

      27. On October 17, 2020, Salvador MADRIGAL and Anahi CARDONA
traveled from Omaha, NE to Puerto Vallarta, Mexico. On October 28, 2020,
Salvador MADRIGAL and CARDONA returned to Eppley Airfield in Omaha, NE
at approximately 11:50pm. Surveillance photos of Salvador MADRIGAL and
Anahi CARDONA’s arrival at Eppley Airfield were received by DEA SA Sundet.

       28. Law enforcement learned that Salvador MADRIGAL and Anahi
CARDONA owned a white 2019 Volkswagen Atlas. On November 5, 2020, Sioux
Falls Police Department (SFPD) Det. Dan Mihajlovic and DEA TFO Daniel Byron
conducted surveillance of 428 N. Linwood Ct. in Sioux Falls, SD. During the
surveillance, a dark grey Volkswagen Atlas with a white Graham Auto decal on
the license plate left the residence. It was later learned that Anahi CARDONA
was driving the dark grey Atlas, a loaner vehicle, and was having work done on
the 2019 white Volkswagen Atlas at Graham Auto in Sioux Falls.

      29. On November 6, 2020, TFO Byron traveled to Graham Auto and
found the same dark grey Volkswagen Atlas in the parking lot near the loaner
vehicles. TFO Byron contacted the manager at Graham Auto and viewed the work
order for the 2019 white Volkswagen Atlas. The work order listed Salvador
MADRIGAL’s name at the top with an address of 428 N. Linwood Ct. in Sioux
Falls, SD. It listed cell phone number 909-696-0229, an email of
SMMADRIGAL81@GMAIL.com and the phone number for Target Telephone
was hand written with Anahi's name behind it.

      30. On November 10, 2020, TFO Byron was contacted by the Service
Manager at Graham Auto. The Service Manager stated that the white Volkswagen
Atlas belonging to Salvador MADRIGAL and Anahi CARDONA was currently at
Graham Auto to be serviced. TFO Byron and SA Sundet traveled to Graham Auto
and met with the service manager. During the meeting, TFO Byron confirmed
that the Target Telephone phone number provided was utilized by Salvador
MADRIGAL and was the number a service member was told to contact regarding
the service on the vehicle. The service member stated that the service member
contacted Salvador MADRIGAL at the new phone number provided by Anahi
CARDONA.

      31. TFO Byron checked Target Telephone number subscriber
information and confirmed that Salvador MADRIGAL was the subscriber for
Target Telephone. Target Telephone was activated on June 9, 2020 and had
                                   [6]
  Case 4:21-mj-00011-VLD Document 1 Filed 01/15/21 Page 7 of 15 PageID #: 7




an address of 5103 Longfellow Way, in Oxnard, CA. It also stated that Target
Telephone service start date was March 30, 2018.

       32. On November 16, 2020, Sioux Falls Police Detective Danijel
Mihajlovic notified TFO Byron that Det. Mihajlovic received an anonymous tip
through Crime Stoppers regarding Salvador MADRIGAL. The tip stated the
following: "I can’t call or text sorry, don’t want it traced back to me. I just found
out Salvador Madrigal Jr is current in Nebraska somewhere his wife has a lot of
money in her house and or his mothers house which are both by Anne Sullivan
elementary school. Think I put their addresses in in prior tip. I was just informed
there is a car they are using to hold crystal meth in (last tip I said coke, but I
was wrong it’s meth, maybe both) don’t know what car or where it is but it’s
parked in an apartment complex parking lot somewhere. If you follow Oscar
Madrigal-drives a white truck plates 1cb778 or Rosa Madrigal plates 1x2686 they
will probably most likely go to that car. Anahi Cardona is Salvador’s wife don’t
know what she drives but they make stops to the car. Rosa and Anahi are usually
together picking up stuff or moving the car around. Someone said Salvador is on
the run he won’t come back to Sioux Falls because he got caught up in something
and either you guys are after him or other people are. Sorry don’t have a time
date or place but follow those 3 people and you’ll get to the car. They’re all
working together."

      33. On November 17, 2020, I applied for and received a pen register trap
and trace order for the Target Telephone signed by United States Magistrate
Judge Veronica L. Duffy.

      34. On December 6, 2020, Agents monitored an active Ping order on
Salvador MADRIGAL Jr.'s Target Telephone and noticed that the phone pinged
in the area of Eppley Airfield in Omaha, NE. Salvador MADRIGAL Jr. flew out of
Eppley Airfield in Omaha, NE at approximately 6:30 PM. MADRIGAL Jr. 's phone
pinged at the Denver International Airport around 8 PM. TFO Byron noticed
that the phone pinged near the area of the Ontario International Airport in
Ontario, California at approximately 10:45 PM. Agents observed Salvador
Magana MADRIGAL Jr.’s pen register Mexico contacts at this time were 52-
3221165518, 52-5614947477, 52-3881030677, 52-3881033129, and 52-
3318950954. Agents are still investigating these phone numbers and waiting for
subscriber data to return from Mexico. Agents have discovered that 52-
5614947477 is a Mexico City based phone number tied into a 2020 DEA
Cincinnati Resident Office T-III drug trafficking case, where 52-5614947477, was
in communication with a Medford, OR, based phone number, suspected to be a
fentanyl source of supply in the OJEDA-AVILA Drug Trafficking Organization.
This DEA Cincinnati Resident Office identified several multi-kilogram fentanyl
transactions from Mexico to Los Angeles and resulted in the arrest of Gilberto
OJEDA-AVILA.

                                         [7]
  Case 4:21-mj-00011-VLD Document 1 Filed 01/15/21 Page 8 of 15 PageID #: 8




      35. Between December 14 and 16, 2020, Agents discovered Salvador
Magana MADRIGAL Jr.’s Target Telephone was in communication with 52-
5614947477 (the Mexico City based phone number tied into a 2020 DEA
Cincinnati Resident Office T-III fentanyl trafficking case) and 52-3221165518,
which was discovered be an anabolic source of supply phone number in a DEA
Ponce, Puerto Rico, District Office case, where agents had seized various
shipments of illicit anabolic steroids.

      36. Salvador MADRIGAL Jr., Oscar MADRIGAL, Anahi CARDONA and
children traveled from Sioux Falls, SD to Puerto Vallarta, MX on December 19,
2020 and returned to Sioux Falls, SD on Tuesday January 5, 2020. Salvador
MADRIGAL Jr. remained in Sioux Falls, SD until January 10, 2020 and returned
to Omaha, NE according to the pings from the Target Cellular Device.

       37. I believe Target Telephone is being used in furtherance of
trafficking, possessing, and the sale of controlled substances, specifically
methamphetamine, in the Sioux Falls, SD, region. I further believe additional
evidence of Target Telephone’s drug trafficking routes and location data will be
discovered through the use of a Pen Register.

      38. The above conduct being investigated involves use of the cell phone
number described in Attachment A. To further the investigation, investigators
need to obtain the dialing, routing, addressing, and signaling information
associated with communications sent to or from that cell phone number.

      39. The pen/trap device sought by this application will record, decode,
and/or capture dialing, routing, addressing, and signaling information
associated with each communication to or from the cell phone number
described in Attachment A, including the date, time, and duration of the
communication, and the following, without geographic limit:

            -   Source and destination telephone numbers;
            -   Source and destination email addresses, when the cellular device
                exchanges SMS or MMS messages with an email account; and
            -   Any unique identifiers, including the ESN, MEIN, IMSI, IMEI,
                SIM, MSISDN, or MIN, associated with the cell phone device or
                devices used to make or receive calls or send and receive texts
                with cell phone number described in Attachment A

                         GOVERNMENT REQUESTS

      40. For the reasons stated above, the United States requests that the
Court enter an Order authorizing the continued installation and use of pen/trap
devices to record, decode, and/or capture the dialing, routing, addressing, and
signaling information described above for each communication to or from the
                                      [8]
  Case 4:21-mj-00011-VLD Document 1 Filed 01/15/21 Page 9 of 15 PageID #: 9




cell phone number described in Attachment A, to include the date, time, and
duration of the communication, without geographic limit. The United States
does not request and does not seek to obtain the contents of any
communications, as defined in 18 U.S.C. § 2510(8).

      41. The United States further requests that the Court authorize the
foregoing installation and use for a period of sixty days from the date of the
Court’s Order, pursuant to 18 U.S.C. § 3123(c)(1).

       42. The United States further requests, pursuant to 18 U.S.C. §§
3123(b)(2) and 3124(a)-(b), that the Court order AT&T and any other person or
entity providing wire or electronic communication service in the United States
whose assistance may facilitate execution of this Order to furnish, upon service
of the Order, information, facilities, and technical assistance necessary to install
the pen/trap device, including installation and operation of the pen/trap device
unobtrusively and with minimum disruption of normal service. Any entity
providing such assistance shall be reasonably compensated by the Drug
Enforcement Administration, pursuant to 18 U.S.C. § 3124(c), for reasonable
expenses incurred in providing facilities and assistance in furtherance of this
Order.

       43. The United States further requests that the Court order AT&T and
any other person or entity whose assistance may facilitate execution of this Order
to notify the applicant and the Drug Enforcement Administration to provide prior
notice to the applicant and the Drug Enforcement Administration before
terminating or changing service to the cell phone number.

      44. The United States further requests that the Court order that the
Drug Enforcement Administration and the applicant have access to the
information collected by the pen-trap devices as soon as practicable, twenty-four
hours per day, or at such other times as may be acceptable to them, for the
duration of the Order.

      45. The United States further requests, pursuant to 18 U.S.C. §
3123(d)(2), that the Court order AT&T and any other person or entity whose
assistance facilitates execution of this Order, and their agents and employees,
not to disclose in any manner, directly or indirectly, by any action or inaction,
the existence of this application and Order, the resulting pen/trap device, or this
investigation, unless and until authorized by this Court, except that AT&T may
disclose this Order to an attorney for AT&T for the purpose of receiving legal
advice.

       46. The United States further requests that this application and any
resulting Order be sealed until otherwise ordered by the Court, pursuant to 18
U.S.C. § 3123(d)(1).
                                      [9]
 Case 4:21-mj-00011-VLD Document 1 Filed 01/15/21 Page 10 of 15 PageID #: 10




      47. The United States further requests that the Clerk of the Court
provide the United States Attorney’s Office with three certified copies of this
application and Order, and provide certified copies of this Order to the Drug
Enforcement Administration and AT&T upon request.


      Executed on this 15th day of January, 2021.

                                    RONALD A. PARSONS, JR.
                                    United States Attorney



                                    _________________________________________
                                    Mark Hodges
                                    Special Assistant United States Attorney
                                    P.O. Box 2638
                                    Sioux Falls, SD 57101-2638
                                    Telephone: (605)357-2346
                                    Facsimile: (605)330-4410
                                    E-Mail: Mark.Hodges@usdoj.gov




                                     10
  Case 4:21-mj-00011-VLD Document 1 Filed 01/15/21 Page 11 of 15 PageID #: 11




                         REDACTED ATTACHMENT A


Facility           Account Number     Subscriber, if        Subject of
                   or identifier      known                 investigation, if
                                                            known
      AT&T                             Salvador Madrigal,    Salvador Madrigal,
                     909-727-6009
                                              Jr.                   Jr.
 Case 4:21-mj-00011-VLD Document 1 Filed 01/15/21 Page 12 of 15 PageID #: 12




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH DAKOTA
                           SOUTHERN DIVISION

In the Matter of the Application
                                        No. _________________________
                                             4:21-mj-11
Regarding
                                        REDACTED ORDER FOR PEN
21-009-04                               REGISTER AND TRAP/TRACE
                                        DEVICE


      Mark Hodges, on behalf of the United States, has submitted an application

pursuant to 18 U.S.C. §§ 3122 and 3123, requesting that the Court issue an

Order continuing and authorizing the installation and use of pen registers and

trap and trace devices (“pen-trap devices”) on the account associated with

subscriber described in Attachment A, which is incorporated into this Order by

reference.

      The Court finds that an attorney for the government has submitted the

application and has certified that the information likely to be obtained by such

installation and use is relevant to an ongoing criminal investigation being

conducted by the Drug Enforcement Agency of unknown individuals in

connection with possible violations of 21 U.S.C. §§ 841(a)(1) and 846 and others.

      IT IS THEREFORE ORDERED, pursuant to 18 U.S.C. § 3123, that the

Drug Enforcement Agency may continue to install and use pen-trap devices to

record, decode, and/or capture dialing, routing, addressing, and signaling

information associated with each communication to or from the account

associated with subscriber described in Attachment A, including the date, time,

and duration of the communication, and the following, without geographic limit:
 Case 4:21-mj-00011-VLD Document 1 Filed 01/15/21 Page 13 of 15 PageID #: 13




             IP addresses, including IP addresses associated with access to the
              account;
             Headers of email messages, including the source and destination
              network addresses, as well as the routes of transmission and size of
              the messages, but not content located in headers, such as subject
              lines; and
             the number and size of any attachments.

      IT IS FURTHER ORDERED, pursuant to 18 U.S.C. § 3123(c)(1), that the

use and installation of the foregoing is authorized for sixty days from the date of

this Order;

      IT IS FURTHER ORDERED, pursuant to 18 U.S.C. §§ 3123(b)(2) and

3124(a)-(b), that AT&T and any other person or entity providing wire or electronic

communication service in the United States whose assistance may, pursuant to

18 U.S.C. § 3123(a), facilitate the execution of this Order shall, upon service of

this Order, furnish information, facilities, and technical assistance necessary to

install the pen-trap devices, including installation and operation of the pen-trap

devices unobtrusively and with minimum disruption of normal service;

      IT IS FURTHER ORDERED that the Drug Enforcement Agency reasonably

compensate AT&T and any other person or entity whose assistance facilitates

execution of this Order for reasonable expenses incurred in complying with this

Order;

      IT IS FURTHER ORDERED that AT&T and any other person or entity

whose assistance may facilitate execution of this Order notify the applicant and

the Drug Enforcement Agency of any changes relating to the account associated

with subscriber described in Attachment A, including changes to subscriber



                                        -2-
 Case 4:21-mj-00011-VLD Document 1 Filed 01/15/21 Page 14 of 15 PageID #: 14




information, and to provide prior notice to the Drug Enforcement Agency before

terminating or changing service to the account associated with subscriber;

        IT IS FURTHER ORDERED that the Drug Enforcement Agency and the

applicant have access to the information collected by the pen-trap devices as

soon as practicable, twenty-four hours per day, or at such other times as may

be acceptable to the Drug Enforcement Agency, for the duration of the Order;

        IT IS FURTHER ORDERED, pursuant to 18 U.S.C. § 3123(d)(2), that AT&T

and any other person or entity whose assistance facilitates execution of this

Order, and their agents and employees, shall not disclose in any manner, directly

or indirectly, by any action or inaction, the existence of the application and this

Order, the pen-trap devices, or the investigation to any person, unless and until

otherwise ordered by the Court, except that AT&T may disclose this Order to an

attorney for AT&T for the purpose of receiving legal advice;

        IT IS FURTHER ORDERED, pursuant to 18 U.S.C. §§ 2703(c)(1)(B) and

(d), that the Internet and Mail Service Provider(s) revealed from the IP and email

addresses captured on the pen register and trap and trace device and the IP

addresses produced on the IP address history log, provide all information

concerning the account assigned the specific IP and/or email addresses at the

specific date and time, to include without limitation all subscriber information,

caller identification/ANI information if the account is a dial up account or

physical termination point if the account is Cable, DSL, ISDN, T1, and any

cellular handset information such as (MEID,IMEI,MIN,MDC,MAC address) or the

like;



                                       -3-
 Case 4:21-mj-00011-VLD Document 1 Filed 01/15/21 Page 15 of 15 PageID #: 15




      IT IS FURTHER ORDERED that the Clerk of the Court shall provide the

United States Attorney’s Office with three certified copies of this application and

Order, and shall provide copies of this Order to the Drug Enforcement Agency

and AT&T upon request.



Dated: ____________________________

                                      BY THE COURT:


                                      __________________________________________
                                      VERONICA L. DUFFY
                                      United States Magistrate Judge




                                       -4-
